      Case 1:20-cv-02489-LTS-GWG Document 54 Filed 04/15/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

DONNA WOOD, et al., individually and on
behalf of all others similarly situated,
                                                   Case No. 20 Civ. 2489 (LTS) (GWG)
                             Plaintiffs,
                                                   NOTICE OF APPEARANCE OF
        v.                                         NICHOLAS M. REITER

MIKE BLOOMBERG 2020, INC.,

                             Defendant.



       PLEASE TAKE NOTICE that Nicholas M. Reiter, of the law firm VENABLE LLP,

Rockefeller Center, 1270 Avenue of the Americas, 24th Floor, New York, New York 10020,

hereby enters an appearance as counsel for Defendant Mike Bloomberg 2020, Inc. in the above-

captioned matter.

Dated: New York, New York
       April 15, 2020
                                           VENABLE LLP

                                           By:   /s/ Nicholas M. Reiter
                                                 Nicholas M. Reiter
                                                 1270 Avenue of the Americas
                                                 24th Floor
                                                 New York, New York 10020
                                                 (p) (212) 370-6296
                                                 (f) (212) 307-5598
                                                 nmreiter@venable.com

                                                 Attorneys for Defendant Mike Bloomberg
                                                 2020, Inc.
